DECISION AND JUDGMENT ENTRY
It appearing that this appeal was not timely filed because the Judgment Entry from which appellant appeals was filed on May 4, 2001 and the Notice of Appeal was filed on July 16, 2001, this court ordered appellant to file a memorandum addressing that jurisdictional issue. Appellant filed a Memorandum asserting that the trial court provided extensions of time within which to file his notice of appeal, that the extensions were agreed to by the prosecuting attorney and thus, his notice of appeal should be considered as timely filed.
The filing of a timely notice of appeal is jurisdictional. See, generally, State v. Fisher (1975), 46 Ohio App.2d 279; Bosco v. City ofEuclid (1974), 38 Ohio App.2d 40; Richards v. Indus-Trial Commission
(1955), 163 Ohio St. 439. The time for filing a notice of appeal isgoverned by App.R. 4 and, pursuant to App.R. 14(B), a court may notenlarge the time for filing a notice of appeal. Ross v. Harden (1982),8 Ohio App.3d 34. The time to file a timely notice of appeal began to run on May 4, 2001. A timely appeal could have been filed no later than thirty days thereafter or June 4, 2001 [June 3, 2001 was a Sunday.] Appellant's Notice of Appeal was filed on July 16, 2001.
Upon consideration, this court finds that the notice of appeal was not filed within the time provided by App.R. 4. Accordingly, the court finds that it is without jurisdiction to consider this appeal. A delayed appeal may be available to appellant if filed in accordance with App.R. 5(A). Appellant is directed to App.R. 5(A) in this regard.
APPEAL DISMISSED.
 JUDGMENT ENTRY
It is ordered that the APPEAL BE DISMISSED and that appellee recover of appellant costs herein taxed.
It is further ordered that a special mandate issue out of this Court directing the Hocking County Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Exceptions.
Roger L. Kline, Administrative Judge.
Harsha, J. and Evans, J. Concur.